[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 00-1507

              JABRIL L. IBRAHIM, a/k/a Grant Anderson,

                       Plaintiff, Appellant,

                                 v.

                           UNITED STATES,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]



                               Before

                       Torruella, Chief Jugde,
                 Selya and Boudin, Circuit Judges.




     Jabril L. Ibrahim on brief pro se.
     Jay P. McCloskey, United States Attorney, and F. Mark
Terison, Senior Litigation Counsel, on Motion for Summary
Affirmance for appellee.




                         December 20, 2000
          Per Curiam. Having thoroughly reviewed the record

and the parties' briefs on appeal, we conclude that the

appellant's complaint was properly dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i).   Moreover, the appellant

has waived the arguments he now raises on appeal because he

failed to object to the magistrate judge's report.      See,

e.g., Davet v. Maccarone, 973 F.2d 22, 31 (1st Cir. 1992).

          Accordingly, the appellee's motion for summary

affirmance is allowed and the judgment of the district court

is   affirmed.   See Local Rule 27(c).




                             -2-